 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 584Sea Crest Construction Corp. and Peter Scalamandre & Sons, Inc., Joint Employers and Ian Henry.  Case 2ŒCAŒ31219 January 31, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On June 2, 1999, Administrative Law Judge D. Barry Morris issued the attached decision.  The Respondents filed exceptions and a supporting brief, the General Counsel filed an answering brief, and the Respondents filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order2 as modified.   ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondents, Sea Crest Construction Corp. and Peter Scalamandre & Sons, Inc., Joint Em-ployers, Freeport, New York, their officers, agents, suc-cessors, and assigns, shall take the action set forth in the Order as modified. Substitute the following for paragraph 1(b). ﬁ(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.ﬂ                                                                                                                       1  The Respondents have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.   We adopt the judge™s finding that the Respondents have not sus-tained their burden of showing that Charging Party Ian Henry directed a profane statement at a supervisor.  In so finding, the judge cited Na-tional Telephone Directory Corp., 319 NLRB 420, 422 (1995).  There, the Board noted that it has, on occasion, resolved conflicting testimony, such as that provided by Project Superintendent Flaherty and Henry in this instance, against the party that has the burden of proof on the basis of the preponderance of the evidence.  The Board stated: In [Blue Flash Express, 109 NLRB 591 (1954)], two witnesses gave conflicting testimony concerning crucial events.  The trial examiner found nothing in the demeanor of either witness or their testimony that would enable him to determine the credibility issue, and therefore at-tached equal weight to both witnesses and found that the preponder-ance of the evidence did not support the alleged violation.  The Board adopted a similar finding of an administrative law judge in Central National Gottesman, 303 NLRB 143, 145 (1991).  [Footnote omitted.]  We also note that of the three incidents in November 1997 where Henry allegedly directed profanity at Michael Flaherty there were witnesses to only one of these incidents, and their testimony did not corroborate Flaherty™s testimony regarding Henry™s alleged use of profanity.    2 We shall modify the judge™s recommended Order to conform with the language in his notice. Susannah Z. Ringel, Esq., for the General Counsel. Robert M. Ziskin, Esq. and Suzanne H. Ziskin, Esq., of Com-mack, New York, for the Respondents. DECISION STATEMENT OF THE CASE D. BARRY MORRIS, Administrative Law Judge.  This case was heard before me in New York City on December 12 and 13, 1998, and February 17, 1999.  On a charge filed on January 30, 1998, a complaint was issued on September 3, alleging that Sea Crest Construction Corp. and Peter Scalamandre & Sons, Inc. (Respondents) violated Section 8(a)(1) and (3) of the Na-tional Labor Relations Act (the Act).  Respondents filed an answer denying the commission of the alleged unfair labor practice. The parties were given full opportunity to participate, pro-duce evidence, examine and cross-examine witnesses, argue orally, and file briefs.  Briefs were filed by the parties on April 23, 1999. On the entire record of the case, including my observation of the demeanor of the witnesses, I make the following FINDINGS OF FACT I. JURISDICTION Respondent Sea Crest, a New York corporation, with an of-fice and place of business in Freeport, New York, operates as a general construction contractor in the New York metropolitan area.  Respondent Scalamandre has provided Sea Crest with employees who perform construction work at the jobsite.  Re-spondents have admitted that they are joint employers perform-ing work at the jobsite.  Respondents admit, and I so find, that they are employers engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. In addition, it has been admitted, and I find, that Local 157, District Council of New York City, United Brotherhood of Carpenters and Joiners of America, AFLŒCIO (the Union) is a labor organization within the meaning of Section 2(5) of the Act. II. THE ALLEGED UNFAIR LABOR PRACTICE  A. The Facts 1. Background Respondents are carpentry contractors at the renovation site of the Manhattan Psychiatric Center on Ward™s Island, New York.  They are members of an employer association, which has a contract with the District Council of New York City.  During the relevant period, Michael Flaherty was project super-intendent, Glenn Phillip and Maximo Rodriguez were carpenter foremen at the site and Nick Zagami was project manager. Henry™s Discharge Ian Henry worked as a carpenter for Respondents from early June 19971 until he was discharged on November 21.  He was the shop steward.  While Henry testified that he was ﬁgeneral steward,ﬂ I credit Flaherty™s testimony that there was no such title with the Union.  In June there were approximately 10 car-penters at the jobsite.  This increased to approximately 28 car-penters in August.  1 All dates refer to 1997 unless otherwise specified. 330 NLRB No. 83  SEA CREST CONSTRUCTION CORP. 585When Henry first started, his 
steward duties took from 45 to 
60 minutes per day.  His steward duties later increased by an-
other 30 to 45 minutes.  At various times Rodriguez told Henry 
that he would have 1 hour to ﬁtake care of union business.ﬂ  
Henry responded that sometimes 
he required more than 1 hour 
to tend to union affairs.  In mi
d-October, Flaherty told Henry 
that matters were ﬁgetting out of handﬂ and that he would allow 
Henry ﬁone hour in the morning to walk the job, to see our 
men, to discuss anything you need to discuss with them at that 
time.ﬂ 
In June, Henry spoke to Phillip, complaining that the dust 
masks were inadequate. Phillip replied that it was ﬁreally not 
his concern.ﬂ  In July, Henry spoke to Rodriguez about the 
masks and Rodriguez told him that ﬁhe would see what he 
could do.ﬂ  I credit Flaherty™s testimony that Respondents al-
ways provided dust masks.  They were located in the shanties 
and gang boxes.  However, they were ﬁdaily useﬂ masks.  
Henry testified that Rodriguez 
provided masks, but that they 
were ﬁsingle useﬂ masks.  When Henry spoke to Flaherty in the 
fall about getting other masks, Flaherty told him that they were  

ﬁexpensive.ﬂ On November 6, Frank Ufert, an OSHA representative, ap-
peared at the jobsite.  A meet
ing took place in which Ufert, Henry, and Flaherty attended.  Henry told Ufert that he tried to 

get dust masks for the carpenters ﬁbut I had been having a diffi-
cult time getting them.ﬂ  
On November 12, the carpenters engaged in a work stop-
page.  Henry testified that they did so because of the ﬁlack of 
adequate respiratory protection.ﬂ  I credit Henry™s testimony, 
that after the men dispersed, Flaherty told him that  ﬁI was not 
making things easy for him; I 
was not cooperating with him.ﬂ  
Flaherty testified that the carpenters said that they wouldn™t 

work until they were provide
d new masks with two elastic 
bands.  He credibly testified that he arranged for the new masks 
to be delivered shortly thereafter. 
On November 21, Henry was disc
harged.  In a letter to the 
Union explaining the discharge, Flaherty stated:  
 1. On numerous occasions it was explained to Mr. 
Henry that he would be permit
ted to walk the jobsite be-
tween 7 and 8 A.M. to conduct his union business.  Mr. Henry™s repeated response to this direction is that his em-
ployer has no right to dictate how long he can walk the 
jobsite.   
2. When Mr. Henry felt it was appropriate to work, his 
production was minimal, if non-existent.   
3. .Mr. Henry™s belligerent 
attitude towards authority 
is unacceptable.  He has con
tinually threatened to bring 
my foremen as well as myself up on charges for simply 
requiring him to work with his tools. 
Discussion and conclusions 
At various times during Henry™
s employment at Respondents 
he complained about the adequacy of the dust masks.  On No-
vember 6 an OSHA inspection took place.  Henry complained 
to the OSHA representative about the masks.  On November 12 
the carpenters engaged in a work stoppage because of the ﬁlack 
of adequate respiratory protection.ﬂ  After the men dispersed, 
Flaherty told Henry that he was not ﬁmaking things easy.ﬂ  
Henry was discharged soon thereaf
ter.  I find that the General 
Counsel has made a prima facie
 showing sufficient to support the inference that protected conduct was a motivating factor in 
Respondents™ decision to discharge Henry.  Under 
Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 

1981), cert. denied 455 U.S. 989 (1982)
, the burden shifts to the 
employer to demonstrate that the ﬁsame action would have 

taken place even in the absence of the protected conduct.ﬂ  I 
believe that Respondents have not satisfied this burden. 
In Respondents™ letter dated 
November 21, listing the rea-
sons for Henry™s discharge, it 
was stated that Henry was only 
permitted to engage in his steward duties for 1 hour per day, 

from 7 to 8 a.m.  The collective-bargaining agreement provides 
that Respondents must provide ﬁreasonable timeﬂ 
for the stew-
ard to perform his union duties.  In June, when there were 10 

carpenters at the jobsite, it took Henry from 45 to 60 minutes 
per day to perform his duties.  In August, the number of carpen-
ters increased to 28.  Henry credibly testified that his steward 
duties increased by another 30 to 45 minutes.  I believe that 
restricting Henry to 1 hour to 
perform his union duties did not 
allow for ﬁreasonableﬂ time as required by the collective-

bargaining agreement.  In addi
tion, Respondents maintain that 
Henry had no right to visit other 
contractors at the jobsite.  
Flaherty testified that he told Henry, ﬁI™ll allow you one hour in 
the morning to walk the job.ﬂ  When asked whether that 1 hour 
was restricted to dealing with Respondents™ employees and 
whether Henry was instructed not to visit other contractors, 
Flaherty did not say that he told
 Henry that he could not visit 
other contractors.  Instead, Flaherty
 testified, ﬁI told him he had 
an hour to deal with his union issues.ﬂ 
The November 21 letter also states that Henry™s production 
was ﬁminimal.ﬂ  I credit Henry™s testimony that he completed 
all of his assignments.  The daily production reports do not list 
the names of the carpenters, but rather only the number of car-
penters assigned to particular 
duties.  I find that Respondents have not sustained their burden 
of showing that Henry™s pro-
duction was ﬁminimal.ﬂ 
In addition, the November 21 le
tter states that Henry threat-
ened to bring charges because he was required to wear his 
tools.  I credit Henry™s testimony that he told Rodriguez that he 
would bring him up on charges ﬁnot for asking me to work with 
my tools,ﬂ but instead for ﬁnot 
allowing me to take care of un-
ion business on their job.ﬂ  This, Henry had the legal right to 

do. While not one of the three enumerated points in the Novem-
ber 21 letter, Respondents maintain that Henry used profanity 
when addressing a supervisor.  
Thus, Flaherty testified that 
several times Henry told him ﬁ[Y]ou can go fŠyourself.ﬂ  
Henry denied cursing at any supe
rvisor or foreman.  The testi-mony was clear, however, that prof
anity was used at the jobsite.  
I find that Respondents have not
 sustained their burden of showing that Henry directed a profane statement at a supervi-

sor.  See 
National Telephone Directory Corp.,
 319 NLRB 420, 
422 (1995). Accordingly, I find that Respondents have not sustained their 
burden of showing, pursuant to 
Wright Line, supra, that the 
ﬁsame action would have taken place even in the absence of the 

protected conduct.ﬂ  Therefore,
 Respondents violated Section 
8(a)(1) and (3) of the Act by 
discharging Henry on November 
21.  CONCLUSIONS OF 
LAW 1. Respondents are employers engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5863. By discharging Ian Henry fo
r his protected activities, Re-spondents have engaged in an unfair labor practice within the 
meaning of Section 8(a)(1) and (3) of the Act. 
4. The aforesaid unfair labor practice constitutes an unfair 
labor practice affecting commerce within the meaning of Sec-
tion 2(6) and (7) of the Act. 
THE REMEDY Having found that Respondents ha
ve engaged in an unfair labor practice, I shall order Re
spondents to cease and desist 
therefrom and to take certain 
affirmative action designed to 
effectuate the policies of the Act.  Having unlawfully dis-
charged Ian Henry, I shall order Respondents to offer him full 
reinstatement to his former position, or if such position no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or ot
her rights and privileges, and 
make him whole for any loss of 
earnings that he may have suf-
fered from the time of his discharge to the date of Respondents™ 
offer of reinstatement.  Backpay shall be computed in accor-
dance with F. W. Woolworth Co., 
90 NLRB 289 (1950), with interest as computed in 
New Horizons for the Retarded,
 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2 ORDER The Respondents, Sea Crest Construction Corp. and Peter 
Scalamandre & Sons, Inc., Freeport, New York, their officers, 

agents, successors, and assigns, shall 
1. Cease and desist from: 
(a) Discharging employees for ac
tivities protected by Section 
7 of the Act. 
(b) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Ian 
Henry immediate and full reinstat
ement to his former position, 
or if such position no longer exists, to a substantially equivalent 
position, without prejudice to his 
seniority or other rights and 
privileges and make him whole for any loss of earnings with 
interest, in the manner set forth in the remedy section of this 
decision. 
(b) Within 14 days from the date of this Order, remove from 
their files any reference to the unlawful discharge, and within 3 
days thereafter notify Henry in writing that this has been done 
and that the discharge will not be
 used against him in any way. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
                                                          
                                                           
2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses.  
analyze the amount of backpay 
due under the terms of this Or-
der. (d) Within 14 days after service by the Region, post at their 
facility in Freeport, New York, copies of the attached notice 
marked ﬁAppendix.ﬂ3  Copies of the notice, on forms provided 
by the Regional Director for Region 2, after being signed by the 

Respondents™ authorized represen
tative, shall be posted by the 
Respondents immediately upon rece
ipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondents to ensure that the 
notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondents have gone out of business or closed the 

facility involved in these proceedings, the Respondents shall 
duplicate and mail, at their own e
xpense, a copy of the notice to 
all current employees and former employees employed by the 
Respondents at any time since November 21, 1997. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondents have taken to comply. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT
 discharge our employees for engaging in activi-
ties protected by Section 7 of the Act. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 

you by Section 7 of the Act. 
WE WILL
, within 14 days from the date of this Order, offer 
Ian Henry full reinstatement to his former position, or if that 
position no longer exists, to a substantially equivalent position, 
without prejudice to his seniority or any other rights or privi-
leges, and WE WILL
 make him whole for any loss of earnings he 
may have suffered, with interest. 
WE WILL
, within 14 days from the date of the Board™s Order, 
remove from our files any refere
nce to the unlawful discharge 
and WE WILL
, within 3 days thereafter, notify Henry in writing 
that this has been done and that the discharge will not be used 
against him in any way. 
 3 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
 